DETAILED ACTION
	1.	This action is in response to the application filed on 7/23/20.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“wherein input nodes of the first fixed conversion module and of the adjustable conversion module are connected in parallel to one another at input terminals, and output nodes of the first fixed conversion module and of the adjustable conversion module are connected in series” (in claims 1 and 16). 
(Examiner notes: It appears that Application figures (i.e. 1-2) shows the first and second fixed converter are connected in parallel to one another at input terminals and the output terminal of the second fixed converter is connected in series with the output terminal of the adjustable converter.)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5, 7-11, 14, 16-18, 20-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 7092266).
Regarding claim 1: Frank discloses an apparatus (i.e. figure 1) comprising: 
a first fixed conversion module (i.e. 3) configured to receive a first input voltage (i.e. from 10) and to output a fixed output voltage (i.e. from 3); 
an adjustable conversion module (i.e. 2) configured to receive a second input voltage (i.e. voltage to 2) and to convert the second input voltage (i.e. voltage to 2) to an adjustable output voltage (i.e. Vout); and 
a controller (i.e. 4) configured to control the adjustable conversion module (i.e. 2) and the first fixed conversion module (i.e. 3); 
wherein input nodes (i.e. input nodes of 3 and 2) of the first fixed conversion module (i.e. 1) and of the adjustable conversion module (i.e. 2) are connected in parallel to one another at input terminals (i.e. connected in parallel via circuit 1), and output nodes of the first fixed conversion module (i.e. 3) and of the adjustable conversion module (i.e. 2) are connected in series (i.e. connected in series to load Z).
Regarding claims 2 and 17: (i.e. figure 3) wherein the adjustable conversion module comprises an adjustable converter.
Regarding claims 3 and 18: (i.e. figure 3) wherein the adjustable conversion module comprises a second fixed conversion module (i.e. 1) cascaded with the adjustable converter.
Regarding claims 5 and 20: (i.e. figure 3) further comprising output terminals configured to provide an output voltage to a load (i.e. Z), wherein the output voltage comprises a voltage formed by a serial connection of output nodes of the first fixed conversion module and of the adjustable conversion module.
Regarding claims 7 and 21: (i.e. figure 3) wherein an output voltage of the apparatus is a substantially constant voltage.
Regarding claim 8: (i.e. figure 3) wherein an output current of the apparatus is a substantially constant current.
Regarding claims 9 and 22: (i.e. figure 3) wherein the output terminals are galvanically isolated (i.e. by the flyback converter) from the input terminals.
Regarding claims 10 and 23: (i.e. figure 3) wherein the input nodes of the first fixed conversion module are galvanically isolated from the output nodes of the first fixed conversion module, and the input nodes of the adjustable conversion module are galvanically isolated from the output nodes of the adjustable conversion module (i.e. see figure 4 in detail of converter 2 and 3 that is isolated by the transformer).
Regarding claim 11: (i.e. figure 3) wherein the adjustable conversion module comprises a Flyback converter or a Forward converter.
Regarding claims 14 and 25: (i.e. figure 3) wherein the controller is configured to selectively operate the first fixed conversion module in an active mode or in a bypass mode (i.e. normal or standby mode).
 	Regarding claim 16: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	7.	Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 7092266) in view of Schreiber (US 20100019578).
 	Regarding claims 4 and 19: Frank discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a third fixed conversion module, wherein input nodes of the first fixed conversion module and of the third fixed conversion module are connected in parallel to one another, and output nodes of the first fixed conversion module and of the third fixed conversion module are connected in series.
 	Schreiber discloses a power converter comprising (i.e. figure 2) a third fixed conversion module, wherein input nodes of the first fixed conversion module and of the third fixed conversion module are connected in parallel to one another, and output nodes of the first fixed conversion module and of the third fixed conversion module are connected in series.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Frank’s invention with the converter as disclose by Schreiber to provide a power converter arrangement is suited for various applications which have a plurality of d.c. voltage inputs with time-varying d.c. input voltage. 
 	
 	8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 7092266) in view of Naria (US 20180037121).
 	Regarding claim 6: Frank discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the load comprises at least one of: a battery; a super capacitor, a fly wheel, or a superconducting magnetic energy storage (SMES) system.
 	Naria discloses a power converter having (i.e. figure 1) the load comprises at least one of: a battery; a super capacitor, a fly wheel, or a superconducting magnetic energy storage (SMES) system.
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Frank’s invention with the converter as disclose by Naria, because there is a need for an integrated solar energy generation and storage system with efficient and cost effective EV charging capability.

 	9.	Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 7092266) in view of Bettenwort et al. (US 20090236917).
 	Regarding claims 12 and 24: Frank discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the adjustable conversion module comprises an isolating fixed voltage conversion module cascaded with a Buck converter.
 	Bettenwort et al. disclose a DC-DC converter for the adjustable conversion module comprises an isolating fixed voltage conversion module cascaded with a Buck converter (i.e. ¶ 37).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Frank’s invention with the converter as disclose by Bettenwort et al., because the DC-DC converters may be configured to be boost converters, buck converters or what are referred to as Sepic or Zeta converters, the desired efficiency improvement being achieved.

 	10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 7092266) in view of Deboy et al. (US 20160072395).
 	Regarding claim 13: Frank discloses the limitation of the claim(s) as discussed above, but does not specifically disclose the first fixed conversion module comprises a Dual Active Bridge converter.
 	Deboy et al. disclose a power converter comprising the first fixed conversion module comprises a Dual Active Bridge converter (i.e. ¶ 226).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Frank’s invention with the converter as disclose by Deboy et al., a various dc-dc converter can be implement for conversion efficiency. 

11.	Claims 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 7092266) in view of Jacobson et al. (US 8227939).
Regarding claims 15 and 26: Frank discloses the limitation of the claim(s) as discussed above, but does not specifically disclose a plurality of fixed conversion modules, wherein the controller is configured to selectively operate each of the plurality of fixed conversion modules in an active mode or in a bypass mode in order to output a load voltage.
 	Jacobson et al. disclose a power converter comprising a plurality of fixed conversion modules, wherein the controller is configured to selectively operate each of the plurality of fixed conversion modules in an active mode or in a bypass mode in order to output a load voltage (i.e. Col. 2, lines 20-27).
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Frank’s invention with the converter as disclose by Jacobson et al. to provide safe, simple, and fast isolation and replacement of a failed cell.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Tran/Primary Examiner, Art Unit 2838